DETAILED ACTION
This Action is a response to the Request for Continued Examination received 9 September 2021. Claims 1, 5, 8, 12, 15 and 19 are amended; claims no are canceled; claims 21-23 are newly added. 1, 4-8, 11-15 and 18-23 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al., U.S. 2019/0196950 A1 (hereinafter referred to as “Ranganathan”) in view of Vanderwall et al., U.S. 10,747,651 B1 (hereinafter referred to as “Vanderwall”) and Warren et al., U.S. 7,730,460 B1 (hereinafter referred to as “Warren”).

Regarding claim 1, Ranganathan teaches: A computer-implemented method (Ranganathan, e.g., ¶6, “a computer-implemented method executed by one or more processors …”) comprising:
	determining, by a processor, … [a] plurality of test cases corresponding to a testing run of a system under test (SUT), the [] plurality of test cases comprising a first test case and a second test case; and … executing, by the processor, the first test case against the SUT, wherein executing the first test case comprises executing a first module; determining … a first runtime metric associated with the first module based on the execution of the first test case (Ranganathan, e.g., ¶48, “data and artifact repository 130 may store testing data, such as … test cases 135, which include test cases for the function features of the tested application or system; test results 136, which include the results of the regression suites and various test scripts …” See also, e.g., ¶10, “processing the testing results to determine an effectiveness metric for each test case, wherein the effectiveness metric indicates an effectiveness of a case for defect discovery …”);
	executing the second test case against the SUT, wherein executing the second test case comprises executing a second module; determining … a second runtime metric associated with the second module based on the execution of the second test case (see above; Examiner notes that the disclosure of Ranganathan discusses pluralities of test cases and pluralities of code portions. See also, e.g., ¶82, “test results analyzer module 620 continuously analyzes the results of execution runs …”); …
	comparing the first runtime metric and the second runtime metric; reordering the plurality of test cases [] based on the comparison of the first runtime metric and the second runtime metric (Ranganathan, e.g., ¶83, “testing priority generator engine 125 generates scores and/or applied weighted values for the prioritization of test cases and code modules. Such code modules may include packages, methods, functions … scoring and/or weighted values can be based on, for example, performance criteria, such as defect discovery, coverage, resource optimization … generated testing prioritizations include the relationship between the code modules and/or functional modules as well as related test cases weighted according to the performance criteria …”).
	Ranganathan does not teach determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering. However, Vanderwall does teach: [determining] … a bucket comprising an ordered plurality of test cases [corresponding to a testing run of a SUT comprising a first and a second test case] (Vanderwall, e.g., 55:47-49, “sorting strategy 802 may be utilized to sort and/or partition each hypothesis test into groups …” and, e.g., 56:7-14, “ordering strategy 803 may be utilized to intelligently order the hypothesis tests …” Examiner’s note: a group of tests that is ordered is interpreted as an ordered bucket of tests); and starting the testing run, wherein starting the testing run comprises [executing at least the first and the second test case] … determining a first end state [associated with the first module] … determining a second end state [associated with the second module] … determining that the first end state and the second end state are the same (Vanderwall, e.g., 56:14-25, “lower ranked hypothesis tests may be skipped if their results may be duplicative, or if their results may not be necessary to achieve the testing objectives. For example, if a first constraint (e.g., A>B && C>D, or A>B || C>D) has already been verified using a first higher ranked hypothesis test, it may be less useful to verify the similar second constraint (e.g., A>B) (which may be a subset or superset in various embodiments) using the second lower ranked hypothesis test …” Examiner’s note: further portions of this section (i.e. 56:25-58) discuss including at least certain duplicative or partially duplicative tests, and considering their order based on factors as set forth to follow. Further, Examiner finds that in the absence of additional limitation as to the scope thereof, an “end state” is any state reflective of the execution of the SUT that is based on the test cases. Finally, each of the constraints is applicable to one or more definable portions of the application being tested, such as an input field of a web form (see, e.g., 1:38-9:44 for general background as to the method); while these are not always “modules,” modules more specifically as being the basis upon which consideration of metrics and reordering of test cases is disclosed more fully with respect to Ranganathan above); and 
based on determining that the first end state and the second end state are the same: … reordering the [plurality of test cases] in the bucket [based on comparing first and second ; and continuing the testing run based on the reordered plurality of test cases in the bucket (Vanderwall, e.g., 55:47-56:6, “sorting and/or partitioning of each of the hypothesis tests may be based on test features. Such test features may include … test runtime … any other test feature …” See also, e.g., 56:40-57, “ordering strategy 803 may be dynamically applied such that remaining, untested hypothesis tests may be reordered based on a change in testing goals, available resources … prior hypothesis testing results …” Examiner’s note: dynamic reordering with at least one remaining test indicates that testing continues with said remaining tests. Examiner further notes that each hypothesis in combination with one or more constraints test a particular specific functionality of a user interface application under test (see, e.g., FIG. 6 and, e.g., 10:52-12:64)) for the purpose of determining whether one or more functionally equivalent tests over particular portions of a user interface application can be reordered in order to more efficiently perform complete testing on a user interface application under test (Vanderwall, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering because the disclosure of Vanderwall shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run Id.).
	Ranganathan in view of Vanderwall does not more particularly teach that determining the first and second end states are the same wherein the first and second end states include respective fingerprints identifying code paths covered by each test case. However, Warren does teach: [determining that the first end state and the second end state are the same], the first end state including a first fingerprint that identifies a first code path covered by the first test case, and the second end state including a second fingerprint that identifies a second code path covered by the second test case (Warren, e.g., 11:63-12:9, “… the graphical chart view is advantageously provided for helping to quickly identify repeated execution paths in the code due to the fact that execution trees leave a form of ‘fingerprint.’ It is very unlikely that two different code paths will show the same graphical pattern. Thus, when identical graphical patterns appear in the graph, it indicates that the same path through the code was likely being executed”) for the purpose of determining whether a pair of end states are the same by determining whether duplicate code path “fingerprints” were taken through the code (Warren, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall to provide that determining the first and second end states are the same wherein the first and second end states include respective fingerprints identifying code paths covered by each test case because the disclosure of Warren shows that it was known to those of ordinary skill in the pertinent art to Id.).

Regarding claim 4, the rejection of claim 1 is incorporated, and Ranganathan further teaches: storing the first runtime metric, the second runtime metric, the first end state, and the second end state in a runtime data repository (Ranganathan, e.g., ¶78, “contextual distance calculator module 410 employs the test cases 135 and the test results 136 from data and artifact repository 130 as well as the application code base …” Examiner’s note:  a fingerprint is interpreted as consistent with one or more execution paths and/or one or more modules or lines of code tested by each test case (see further Ranganathan at ¶¶39, 78-79 and Spec. ¶33), and both sets of information are recorded in the test results recorded in the data and artifact repository. Examiner further notes that both the fingerprint and end state are used to determine functional equivalence of a plurality of modules and that the end state may be determined based on a fingerprint. Accordingly, Ranganathan discloses storing end state data in the repository, with the slight variation in end state as shown in Vanderwall, cited above, comprising an obvious variation of the fingerprint of Ranganathan).

Regarding claim 5, the rejection of claim 1 is incorporated, and Ranganathan further teaches: wherein reordering the order of the plurality of test cases in the bucket further comprises reordering the plurality of test cases to prioritize the first module over the second module ordering strategy 803 may be used on all of the hypothesis tests (or a portion of the tests). This may, in certain embodiments, cause tests to be sorted and/or grouped in sets (and/or subsets of sets) based on their rankings …” See also, e.g., e.g., 56:14-25, “lower ranked hypothesis tests may be skipped if their results may be duplicative, or if their results may not be necessary to achieve the testing objectives. For example, if a first constraint (e.g., A>B && C>D, or A>B || C>D) has already been verified using a first higher ranked hypothesis test, it may be less useful to verify the similar second constraint (e.g., A>B) (which may be a subset or superset in various embodiments) using the second lower ranked hypothesis test …”).

Regarding claim 7, the rejection of claim 1 is incorporated, and Ranganathan further teaches: wherein the plurality of cases comprises a third test case that includes the second module, and further comprising not executing  (Vanderwall, e.g., 56:14-25, “lower ranked hypothesis tests may be skipped if their results may be duplicative, or if their results may not be necessary to achieve the testing objectives. For example, if a first constraint (e.g., A>B && C>D, or A>B || C>D) has already been verified using a first higher ranked hypothesis test, it may be less useful to verify the similar second constraint (e.g., A>B) (which may be a subset or superset in various embodiments) using the second lower ranked hypothesis test …” Examiner’s note: each hypothesis in combination with one or more constraints test a particular specific functionality of a user interface application under test (see, e.g., FIG. 6 and, e.g., 10:52-12:64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall and Warren, and in further view of He, Changqin, U.S. 2020/0034282 A1 (hereinafter referred to as “He”).

Regarding claim 6, the rejection of claim 1 is incorporated, but Ranganathan in view of Vanderwall and Warren does not specifically disclose that the runtime metrics comprise at least execution time. However, He does teach: wherein the first and second runtime metrics comprise one of elapsed execution time, memory utilization, central processing unit (CPU) time, and a number of Input/Output (I/O) transactions1 (He, e.g., ¶77, “test cases may be ordered based on the test coverage … amount of processing resources used to execute a test case, execution time, and/or the like …” Examiner’s note: “processing resources” is interpreted to include both memory utilization and CPU time) for the purpose of prioritizing test case execution order in order to maximize resource consumption efficiency (He, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall and Warren to provide that the runtime metrics comprise at least execution time because the disclosure of He shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that the runtime metrics comprise at Id.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall and Warren, and in further view of Noller et al., U.S. 2007/0234293 A1 (hereinafter referred to as “Noller”).

Regarding claim 21, the rejection of claim 1 is incorporated, and Ranganathan further teaches: storing the first runtime metric, the first fingerprint … the storing in a runtime data repository (Ranganathan, e.g., FIG. 1, showing that test cases, test results, application logs, and trace data, among other items, are stored in a data and artifact repository. Examiner notes that the test results are used by Ranganathan to determine an effectiveness metric and an ordering of test cases, as disclosed above in the rejection of claim 1, incorporated herein, and therefore the test results comprise runtime metrics for said tests. Further, trace data is a type of fingerprint of a testing run).
	Ranganathan in view of Vanderwall and Warren does not more particularly teach that a reference to a test case copy location is stored in a runtime data repository. However, Noller does teach: [storing] a reference to where a copy of the first test case is located, [the storing in a runtime data repository] (Noller, e.g., ¶¶57-72, “The following illustrates the type of information that may be stored in a database for a given test: Test Suite … Test name … Test location …”) for the purpose of maintaining a database of test suite data (Noller, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic Id.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall and Warren, and in further view of Huang et al., U.S. 2008/0148236 A1 (hereinafter referred to as “Huang”).

Regarding claim 22, the rejection of claim 1 is incorporated, but Ranganathan in view of Vanderwall and Warren does not more particularly teach that the reordering comprises recalculating a binary decision diagram corresponding to the testing run. However, Huang does teach: wherein the reordering comprises recalculating a binary decision diagram corresponding to the testing run (Huang, e.g., Abs., teaching deriving a proper test plain comprising at least one test case that satisfies at least one test rule. Huang at ¶¶10-12 discloses a method that includes deriving a binary decision diagram corresponding to the proper test cases. Huang at ¶¶22-24 discloses that selection of the proper test cases results in the generation of a binary decision diagram comprising one or more sub-diagrams and further discloses that information regarding performance of the tests according to one or more metrics may also be maintained. Huang at ¶25 discloses that a modulation module applies one or more test cases to the test object to derive a temporary test result, following which the feedback module rearranges ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall and Warren to provide that the reordering comprises recalculating a binary decision diagram corresponding to the testing run because the disclosure of Huang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that the reordering comprises recalculating a binary decision diagram corresponding to the testing run for the purpose of utilizing a binary decision diagram to select and optimize the order of a set of test cases for execution (Huang, Id.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall and Warren, and in further view of Deng et al., U.S. 8,276,123 B1 (hereinafter referred to as “Deng”).

Regarding claim 23, the rejection of claim 1 is incorporated, but Ranganathan in view of Vanderwall and Warren does not more particularly teach that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case. However, Deng does teach: wherein the reordering comprises modifying the plurality of test case in the bucket to cause the first test case to be selected for execution in place of the second test case (Deng, e.g., 18:20-33, “by replacing those test cases having high execution times with those having lower execution times, intelligent RTS module 22 may further promote the above described ‘reasonable’ precision and thereby improve regression testing performance …”) for the purpose of selecting a more efficient test case for inclusion in a suite of tests (Deng, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall and Warren to provide that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case because the disclosure of Deng shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case for the purpose of selecting a more efficient test case for inclusion in a suite of tests (Deng, Id.).

Claims 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall, and in further view of Huang and Deng.

Regarding claim 8, Ranganathan teaches: A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (Ranganathan, e.g., ¶5, “system includes one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations that include …”);
	determining [a] plurality of test cases corresponding to a testing run of a system under test (SUT), the [] plurality of test cases comprising a first test case and a second test case; and … executing the first test case against the SUT, wherein executing the first test case comprises executing a first module; determining … a first runtime metric associated with the first module based on the execution of the first test case (Ranganathan, e.g., ¶48, “data and artifact repository 130 may store testing data, such as … test cases 135, which include test cases for the function features of the tested application or system; test results 136, which include the results of the regression suites and various test scripts …” See also, e.g., ¶10, “processing the testing results to determine an effectiveness metric for each test case, wherein the effectiveness metric indicates an effectiveness of a case for defect discovery …”);
	executing the second test case against the SUT, wherein executing the second test case comprises executing a second module; determining … a second runtime metric associated with the second module based on the execution of the second test case (see above; Examiner notes that the disclosure of Ranganathan discusses pluralities of test cases and pluralities of code portions. See also, e.g., ¶82, “test results analyzer module 620 continuously analyzes the results of execution runs …”); …
	comparing the first runtime metric and the second runtime metric to determine if the first test case is more efficient than the second test case; [reordering] the plurality of test cases [] based on the comparison of the first runtime metric and the second runtime metric (Ranganathan, e.g., ¶83, “testing priority generator engine 125 generates scores and/or applied weighted values for the prioritization of test cases and code modules. Such code modules may include packages, methods, functions … scoring and/or weighted values can be based on, for example, performance criteria, such as defect discovery, coverage, resource optimization … generated testing prioritizations include the relationship between the code modules and/or functional modules as well as related test cases weighted according to the performance criteria …” Examiner’s note: increased defect discovery, increased coverage, and increased resource optimization are all indicators of efficiency).
	Ranganathan does not teach determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering. However, Vanderwall does teach: [determining] … a bucket comprising an ordered plurality of test cases [corresponding to a testing run of a SUT comprising a first and a second test case] (Vanderwall, e.g., 55:47-49, “sorting strategy 802 may be utilized to sort and/or partition each hypothesis test into groups …” and, e.g., 56:7-14, “ordering strategy 803 may be utilized to intelligently order the hypothesis tests …” Examiner’s note: a group of tests that is ordered is interpreted as an ordered bucket of tests); and starting the testing run, wherein starting the testing run comprises [executing at least the first and the second test case] … determining a first end state [associated with the first module] … determining a second end state [associated with the second module] … determining that the first end state and the second end state are the same (Vanderwall, e.g., 56:14-25, “lower ranked hypothesis tests may be skipped if their results may be duplicative, or if their results may not be necessary to achieve the testing objectives. For example, if a first constraint (e.g., A>B && C>D, or A>B || C>D) has already been verified using a first higher ranked hypothesis test, it may be less useful to verify the similar second constraint (e.g., A>B) (which may be a subset or superset in various embodiments) using the second lower ranked hypothesis test …” Examiner’s note: further portions of this section (i.e. 56:25-58) discuss including at least certain duplicative or partially duplicative tests, and considering their order based on factors as set forth to follow. Further, Examiner finds that in the absence of additional limitation as to the scope thereof, an “end state” is any state reflective of the execution of the SUT that is based on the test cases. Finally, each of the constraints is applicable to one or more definable portions of the application being tested, such as an input field of a web form (see, e.g., 1:38-9:44 for general background as to the method); while these are not always “modules,” modules more specifically as being the basis upon which consideration of metrics and reordering of test cases is disclosed more fully with respect to Ranganathan above); and 
based on determining that the first end state and the second end state are the same: … modifying [plurality of test cases] in the bucket [based on comparing first and second metrics]; and continuing the testing run based on the reordered plurality of test cases in the bucket (Vanderwall, e.g., 55:47-56:6, “sorting and/or partitioning of each of the hypothesis tests may be based on test features. Such test features may include … test runtime … any other test feature …” See also, e.g., 56:40-57, “ordering strategy 803 may be dynamically applied such that remaining, untested hypothesis tests may be reordered based on a change in testing goals, available resources … prior hypothesis testing results …” Examiner’s note: dynamic reordering with at least one remaining test indicates that testing continues with said remaining tests. Examiner further notes that each hypothesis in combination with one or more constraints test a particular specific functionality of a user interface application under test (see, e.g., FIG. 6 and, e.g., 10:52-12:64)) for the purpose of determining whether one or more ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering because the disclosure of Vanderwall shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering for the purpose of determining whether one or more functionally equivalent tests over particular portions of a user interface application can be reordered in order to more efficiently perform complete testing on a user interface application under test (Vanderwall, Id.).
	Ranganathan in view of Vanderwall does not more particularly teach that the reordering comprises recalculating a binary decision diagram corresponding to the testing run. However, Huang does teach: the modifying comprising recalculating a binary decision diagram corresponding to the testing run based on determining that the first test case is more efficient than the second test case (Huang, e.g., Abs., teaching deriving a proper test plain comprising at least one test case that satisfies at least one test rule. Huang at ¶¶10-12 discloses a ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall to provide that the reordering comprises recalculating a binary decision diagram corresponding to the testing run because the disclosure of Huang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that the reordering comprises recalculating a binary decision diagram corresponding to the testing run for the purpose of utilizing a binary decision diagram to select and optimize the order of a set of test cases for execution (Huang, Id.).
	Ranganathan in view of Vanderwall and Huang does not more particularly teach that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case. However, Deng does teach: the modifying comprising … to cause the first test case to be selected for execution in place of the second test case (Deng, e.g., 18:20-33, “by replacing those test cases having high execution times with those having lower execution times, intelligent RTS module 22 may further promote the above described ‘reasonable’ precision and thereby improve regression testing performance …”) for the purpose of selecting a more efficient test case for inclusion in a suite of tests (Deng, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall and Huang to provide that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case because the disclosure of Deng shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that reordering comprises modification of the test cases in the bucket to cause a first test case to be selected for execution in place of a second test case for the purpose of selecting a more efficient test case for inclusion in a suite of tests (Deng, Id.).

Claims 11-12 are rejected for the additional reasons given in the rejections of claims 4-5 above.

Claim 14 is rejected for the additional reasons given in the rejection of claim 7 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan and Vanderwall in view of Huang and Deng, and in further view of He.

Claim 13 is rejected for the additional reasons provided in the rejection of claim 6 above.
Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan in view of Vanderwall and Warren, and in further view of Huang.

Regarding claim 15, Ranganathan teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations (Ranganathan, e.g., ¶7, “one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the processors to perform operations that include …”);
	determining … [a] plurality of test cases corresponding to a testing run of a system under test (SUT), the [] plurality of test cases comprising a first test case and a second test case; and … executing, by the processor, the first test case against the SUT, wherein executing the first test case comprises executing a first module; determining … a first runtime metric associated with the first module based on the execution of the first test case (Ranganathan, e.g., ¶48, “data and artifact repository 130 may store testing data, such as … test cases 135, which include test cases for the function features of the tested application or system; test results 136, which include the results of the regression suites and various test scripts …” See also, e.g., ¶10, “processing the testing results to determine an effectiveness metric for each test case, wherein the effectiveness metric indicates an effectiveness of a case for defect discovery …”);
	executing the second test case against the SUT, wherein executing the second test case comprises executing a second module; determining … a second runtime metric associated with the second module based on the execution of the second test case (see above; Examiner notes that the disclosure of Ranganathan discusses pluralities of test cases and pluralities of code portions. See also, e.g., ¶82, “test results analyzer module 620 continuously analyzes the results of execution runs …”); …
	comparing the first runtime metric and the second runtime metric; reordering the plurality of test cases [] based on the comparison of the first runtime metric and the second runtime metric (Ranganathan, e.g., ¶83, “testing priority generator engine 125 generates scores and/or applied weighted values for the prioritization of test cases and code modules. Such code modules may include packages, methods, functions … scoring and/or weighted values can be based on, for example, performance criteria, such as defect discovery, coverage, resource optimization … generated testing prioritizations include the relationship between the code modules and/or functional modules as well as related test cases weighted according to the performance criteria …”).
	Ranganathan does not teach determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering. However, Vanderwall does teach: [determining] … a bucket comprising an ordered plurality of test cases [corresponding to a testing run of a SUT comprising a first and a second test case] (Vanderwall, e.g., 55:47-49, “sorting strategy 802 may be utilized to sort and/or partition each hypothesis test into groups …” and, e.g., 56:7-14, “ordering strategy 803 may be utilized to intelligently order the hypothesis tests …” Examiner’s note: a group of tests that is ordered is interpreted as an ordered bucket of tests); and starting the testing run, wherein starting the testing run comprises [executing at least the first and the second test case] … determining a first end state [associated with the first module] … determining a second end state [associated with the second module] … determining that the first end state and the second end state are the same (Vanderwall, e.g., 56:14-25, “lower ranked hypothesis tests may be skipped if their results may be duplicative, or if their results may not be necessary to achieve the testing objectives. For example, if a first constraint (e.g., A>B && C>D, or A>B || C>D) has already been verified using a first higher ranked hypothesis test, it may be less useful to verify the similar second constraint (e.g., A>B) (which may be a subset or superset in various embodiments) using the second lower ranked hypothesis test …” Examiner’s note: further portions of this section (i.e. 56:25-58) discuss including at least certain duplicative or partially duplicative tests, and considering their order based on factors as set forth to follow. Further, Examiner finds that in the absence of additional limitation as to the scope thereof, an “end state” is any state reflective of the execution of the SUT that is based on the test cases. Finally, each of the constraints is applicable to one or more definable portions of the application being tested, such as an input field of a web form (see, e.g., 1:38-9:44 for general background as to the method); while these are not always “modules,” modules more specifically as being the basis upon which consideration of metrics and reordering of test cases is disclosed more fully with respect to Ranganathan above); and 
based on determining that the first end state and the second end state are the same: … reordering the [plurality of test cases] in the bucket [based on comparing first and second metrics]; and continuing the testing run based on the reordered plurality of test cases in the bucket (Vanderwall, e.g., 55:47-56:6, “sorting and/or partitioning of each of the hypothesis tests may be based on test features. Such test features may include … test runtime … any other test feature …” See also, e.g., 56:40-57, “ordering strategy 803 may be dynamically applied such that remaining, untested hypothesis tests may be reordered based on a change in testing goals, available resources … prior hypothesis testing results …” Examiner’s note: dynamic reordering with at least one remaining test indicates that testing continues with said remaining tests. Examiner further notes that each hypothesis in combination with one or more constraints test a particular specific functionality of a user interface application under test (see, e.g., FIG. 6 and, e.g., 10:52-12:64)) for the purpose of determining whether one or more functionally equivalent tests over particular portions of a user interface application can be reordered in order to more efficiently perform complete testing on a user interface application under test (Vanderwall, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering because the disclosure of Vanderwall shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide for determining a bucket comprising first and second test cases, determining end states for the first and second test cases, and based on determining the end states are the same, reordering the test cases and continuing the testing run based on the reordering for the purpose of determining whether one or more functionally equivalent tests over particular portions of a user interface application can be reordered in order to more efficiently perform complete testing on a user interface application under test (Vanderwall, Id.).
, the first end state including a first fingerprint that identifies a first code path covered by the first test case, and the second end state including a second fingerprint that identifies a second code path covered by the second test case (Warren, e.g., 11:63-12:9, “… the graphical chart view is advantageously provided for helping to quickly identify repeated execution paths in the code due to the fact that execution trees leave a form of ‘fingerprint.’ It is very unlikely that two different code paths will show the same graphical pattern. Thus, when identical graphical patterns appear in the graph, it indicates that the same path through the code was likely being executed”) for the purpose of determining whether a pair of end states are the same by determining whether duplicate code path “fingerprints” were taken through the code (Warren, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall to provide that determining the first and second end states are the same wherein the first and second end states include respective fingerprints identifying code paths covered by each test case because the disclosure of Warren shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic sequencing to provide that determining the first and second end states are the same wherein the first and second end states include respective fingerprints identifying code paths covered by each test case for the purpose Id.).
	Ranganathan in view of Vanderwall and Warren does not more particularly teach that the reordering comprises recalculating a binary decision diagram corresponding to the testing run. However, Huang does teach: wherein the reordering comprises recalculating a binary decision diagram corresponding to the testing run (Huang, e.g., Abs., teaching deriving a proper test plain comprising at least one test case that satisfies at least one test rule. Huang at ¶¶10-12 discloses a method that includes deriving a binary decision diagram corresponding to the proper test cases. Huang at ¶¶22-24 discloses that selection of the proper test cases results in the generation of a binary decision diagram comprising one or more sub-diagrams and further discloses that information regarding performance of the tests according to one or more metrics may also be maintained. Huang at ¶25 discloses that a modulation module applies one or more test cases to the test object to derive a temporary test result, following which the feedback module rearranges the sub-diagram comprising the test based on the test result. Huang at FIGs. 3-4 and ¶¶27-37 discloses that this process may be iterated until a complete ordered set of test cases is selected) for the purpose of utilizing a binary decision diagram to select and optimize the order of a set of test cases for execution (Huang, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test case prioritization and dynamic sequencing system and method of Ranganathan in view of Vanderwall and Warren to provide that the reordering comprises recalculating a binary decision diagram corresponding to the testing run because the disclosure of Huang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for test case prioritization and dynamic Id.).

Claims 18-19 are rejected for the additional reasons given in the rejections of claims 4-5 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan and Vanderwall in view of Warren and Huang, and in further view of He.

Claim 20 is rejected for the additional reasons provided in the rejection of claim 6 above.

Response to Arguments
In the Remarks, Applicants Argue: Amendments to the independent claims distinguish over Ranganathan and Vanderwall (Resp. at 8-10). Accordingly, these claims, and all claims dependent therefrom, are in condition for allowance (id. at 10-11).

Examiner’s Response: In view of the amendments, Examiner cites newly to Warren, Noller, Huang and Deng, and maintains the rejections under the new grounds set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Boshernitsan et al., U.S. 9,612,943 B2, teaches prioritizing test cases based on weights determined at least in part by a coverage of new code in a second version of a module; and
Chockler et al., U.S. 2014/0215445 A1, teaches maintaining a history mechanism retaining states or fingerprints thereof in order to avoid duplicative traversal of a state.
Examiner also cites to U.S. 2021/0271592 A1, U.S. 2021/0263840 A1, U.S. 2020/0394126 A1 and U.S. 11,023,368 B1, each having one or more inventors and/or assignee in common with the present application, each of which disclose the use of code path fingerprints in a similar manner as the amendments to at least independent claims 1 and 15.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.

Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim requires only that the metrics comprise one of the metrics on the list of the claim. Examiner notes that Lawrance et al., U.S. 2011/0231708 A1, at ¶53, describes prioritizing test cases having fewer/no duplicative input/output parameter combinations over test cases that duplicate said combinations. Further, Greene et al., U.S. 2016/0314056 A1, at ¶46, describes performing statistical analysis on each list of test instances for each test case to include high/low/average/standard deviation elapsed time, CPU usage, memory usage, disk I/O usage and network I/O usage.